Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Response to Amendment
Applicant’s amendment, filed 07/11/2022 has been entered and carefully considered. Claims 1, 10 and 16 are amended. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli et al. (US 2017/0223593 A1) in view of Shaikh et al. (US 2019/0364464 A1).
Regarding claim 1, Koodli discloses an apparatus comprising (Fig. 6 discloses computing system 910): at least one processor (Fig. 6, processor 950); and at least one memory including computer program code, the at least one memory and computer program code configured to (Fig. 6 discloses memory), with the at least one processor, cause the apparatus to (Fig. 6 discloses computing system connects with network device using network interface 922. A computing device 910 exchanges data with other network devices 924 via physical or wireless links to a network interfaces 922.  The network interface controller 920 implements a network protocol): schedule a first wireless interface of a user device to operate in a first transmission mode where the first wireless interface transmits payload data to a wireless network (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be active and transferring data on the active connection 150 via Rx1 and Tx1. The access gateway 110 provides connectivity from the UE 120 to the external PDN 105.  The access gateway 110 is the point of exit and entry of packet-based data traffic between the UE 120 and entities in and beyond the PDN 105.  The access gateway 110 can enforce policies on data use, perform packet filtering, and allocate IP addresses for each UE 120); schedule a second wireless interface of the user device or another user device to operate in a second transmission mode where the second wireless interface transmits keep alive messages without payload data to the wireless network or to another wireless network (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be idle on a second access network via Rx2 and Tx2.  The UE 120 modem is capable of sending and receiving system information over the standby connection 160 via Tx2 and Rx2, and taking subsequent action.  An active connection handover can occur via switching the active Rx and Tx, or retuning each Rx and Tx. The standby connection 160 allows the UE 120 to register with the access gateway 110 for the purpose of communicating messages between the UE 120 and the access gateway 110, but does not provide for communication between the UE 120 and the PDN 105.  The standby connection 160 can, however, be used by the UE 120 and the access gateway 110 to communicate keep-alive and test messages, handover requests, and other commands or state information (Paragraph 0038)) in order to maintain a connection to the wireless network or to the another wireless network (Paragraphs 0054, 0074 disclose monitoring the standby connection for messages, the messages can include keep-alive or heartbeat messages for checking the viability of the standby connection and the access network over which it is carried. The messages can include connection health or status messages that the UE 120 or the access gateway 110 can use to determine whether it may be appropriate to transfer the active connection back to the access network 1 130)  and to test a connection quality of the wireless network or the another wireless network (Paragraphs 0054, 0074 disclose the standby connection is also used to transmit keep alive or diagnostic messages or test messages, handover requests, other commands or state information. The messages can include connection health or status messages that the UE 120 or the access gateway 110 can use to determine whether it may be appropriate to transfer the active connection back to the access network 1 130)  


Koodli does not disclose the mechanism of receive at least one measured connection quality metric from the first wireless interface and from the second wireless interfaces, and reschedule, based on the received connection quality metrics for the first wireless interface and the second wireless interface, a transmission mode of at least one of the first wireless interface and the second wireless interface .
In an analogous art, Shaikh disclose receive at least one measured connection quality metric from the first wireless interface and from the second wireless interfaces (Paragraphs 0020, 0067-0070 disclose monitoring a RAT type for UE device 110 (block 710).  For example, RAT manager 520 may monitor the RAT type associated with UE device 110.  5G NR air interface monitor 510 may monitor one or more metrics associated with a current RAT type and RAT manager 520 may use the metrics information obtained by 5G NR air interface monitor 510 to determine whether to switch to a different RAT type for UE device 110.  Thus, if a signal quality metric, a capacity metric, an availability metric, a reliability metric, and/or another type of metric for the RAT type is determined to be below or above a particular threshold, RAT manager 520 may select to switch the RAT type); wherein the at least one measured connection quality metric from the second wireless interface comprises at least the tested connection quality of the wireless network or the another wireless network (Paragraphs 0067, 0070 disclose RAT metrics field 660 may store information relating to one or more metrics associated with the particular RAT type. For example, RAT metrics field 660 may include one or more measures of quality, capacity, and/or availability for the air interface associated with the particular RAT type. The one or more metrics may include, for example, a packet loss rate value, a block error rate (BLER) value, a Reference Signal Receive Power (RSRP) value, a Received Signal Strength Indicator (RSSI) value, a pathloss value, a percent of time interval reaching maximum power value, an antenna reflected power value, an error rate value, a power headroom value, a data throughput value, a modulation and coding scheme (MCS) metric value, and/or another measure of connection quality. RAT manager 520 may use the information stored in RAT metrics field 660 to determine whether to switch to a different RAT type for UE device 110)
and reschedule, based on the received connection quality metrics for the first wireless interface and the second wireless interface (Paragraphs 0012-0014, 0018-0020 disclose signal quality of 5G NR air interface is determined, whenever signal quality of the 5G NR air interface is below a signal quality threshold, the capacity of the 5G NR RAT air interface is below a capacity threshold, etc. then downlink data may be sent by the 5G base station to the eNodeB and the eNodeB may send the downlink data to the UE device via the 4G RAT air interface. Therefore, gNodeB may switch back and forth between sending the data via the 5G RAT air interface and the 4G RAT air interface. The base station may change the RAT type based on one or more criteria, such as signal quality, bandwidth capacity, number of UE devices associated with the base station, service classes associated with data stream associated with the base station, and/or other types of criteria. For example, the base station may determine that a signal quality of a 5G NR air interface is below a signal quality threshold and select to switch to a 4G LTE air interface to communicate with a UE device, in response to determining that the signal quality of the 5G NR air interface is below the signal quality threshold. PCRF device 260 may implement policy and charging rules functions, such as establishing QoS requirements, setting allowed bandwidth and/or data throughput limits for particular bearers and/or UE devices 110. Paragraph 0067 shows measuring RAT metrics field relates to one or more metric includes the measuring of quality, capacity and/or availability for the air interface associated with the particular RAT type (4G air interface or 5G air interface)), 
a transmission mode of at least one of the first wireless interface and the second wireless interface  (Paragraphs 0070-0072 disclose a change from a first RAT type to a second RAT type may be determined (block 720) and a determination may be made that the second RAT type has been sustained for at least a particular time period (block 730).  For example, RAT manager 520 may determine that a RAT type has changed from a first RAT type to a second RAT type and that the second RAT type has been maintained longer than a particular time period.  The particular time period may be based on a configurable timer. The first RAT type may include a 5G NR air interface and the second RAT type may include a 4G LTE air interface.  Alternatively, the first RAT type may include a 4G LTE air interface and the second RAT type may include a 5G NR air interface).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shaikh to the system of Koodli to monitor a radio access technology type being used by a user equipment (UE) device to wirelessly communicate with a base station to include the improvements such as the development of wireless access networks as well as options to utilize such wireless access networks and to maintain a quality of service across a network, or across multiple networks, network providers may need to manage different radio technology types (Abstract, Shaikh).

Regarding claims 10 and 16, claims 10 and 16, comprises substantially similar limitations as claimed above in claim 1, claimed as a method and a non-transitory computer readable medium to perform the steps as cited above in claim 1.

Regarding claims 3, 12 and 18, Koodli discloses wireless interface in the first transmission mode while maintaining a plurality of wireless interface in the second transmission mode (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be idle on a second access network via Rx2 and Tx2.  The UE 120 modem is capable of sending and receiving system information over the standby connection 160 via Tx2 and Rx2, and taking subsequent action.  An active connection handover can occur via switching the active Rx and Tx, or retuning each Rx and Tx. The standby connection 160 allows the UE 120 to register with the access gateway 110 for the purpose of communicating messages between the UE 120 and the access gateway 110, but does not provide for communication between the UE 120 and the PDN 105.  The standby connection 160 can, however, be used by the UE 120 and the access gateway 110 to communicate keep-alive and test messages, handover requests, and other commands or state information (Paragraph 0038)).

Regarding claims 4, 13 and 19, Koodli discloses schedule no payload data to the second wireless interface operating in the second transmission mode (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be idle on a second access network via Rx2 and Tx2.  The UE 120 modem is capable of sending and receiving system information over the standby connection 160 via Tx2 and Rx2, and taking subsequent action.  An active connection handover can occur via switching the active Rx and Tx, or retuning each Rx and Tx. The standby connection 160 allows the UE 120 to register with the access gateway 110 for the purpose of communicating messages between the UE 120 and the access gateway 110, but does not provide for communication between the UE 120 and the PDN 105.  The standby connection 160 can, however, be used by the UE 120 and the access gateway 110 to communicate keep-alive and test messages, handover requests, and other commands or state information (Paragraph 0038)).
Regarding claims 5, 14 and 20, Koodli discloses schedule payload data to the second wireless interface operating in the second transmission mode (Fig. 2 discloses If the handover message exchange is proper, the method 200 includes transitioning the active connection to the second connection, and setting the first connection as the standby connection (stage 270), continuing the stateful user session over the second connection (stage 280), optionally exchanging a handover complete message notifying the requesting device that the responding device is active on access network 2 140 (stage 290), and optionally monitoring the standby connection for messages (stage 295).  The method 200 can be implemented symmetrically between the access gateway 110 and the UE 120) for processing on a subset of communication protocol layers supported by the second wireless interface, the subset excluding at least a physical layer (Paragraphs 0035 disclose UE can utilize a protocol for notifying path changes in communications between the UE and an access gateway providing access to a packet data network (PDN). UE may be attached to multiple networks, it is assumed to be capable of accessing the Internet via only one access network at any given time.  Connections to other access networks can remain inactive, idle, or on standby.  The UE can choose to go inactive on the currently active connection and active on the currently inactive connection.  In systems where the UE can toggle between inactive and active networks for accessing the Internet, the UE needs a way to indicate the chosen access network for communicating with the access gateway so that the access gateway may switch its forwarding path accordingly).  
Regarding claim 8, Koodli does not disclose reschedule the second wireless interface to the first transmission mode when the first wireless interface is still operating but the connection quality metric associated with the first wireless interface indicates reduced connection quality and when the connection quality metric associated with the second wireless interface indicates connection quality above a threshold. 
In an analogous art, Shaikh discloses reschedule the second wireless interface to the first transmission mode when the first wireless interface is still operating but the connection quality metric associated with the first wireless interface indicates reduced connection quality and when the connection quality metric associated with the second wireless interface indicates connection quality above a threshold (Paragraphs 0067-0070 disclose monitoring a RAT type for UE device 110 (block 710).  For example, RAT manager 520 may monitor the RAT type associated with UE device 110.  5G NR air interface monitor 510 may monitor one or more metrics associated with a current RAT type and RAT manager 520 may use the metrics information obtained by 5G NR air interface monitor 510 to determine whether to switch to a different RAT type for UE device 110.  Thus, if a signal quality metric, a capacity metric, an availability metric, a reliability metric, and/or another type of metric for the RAT type is determined to be below or above a particular threshold, RAT manager 520 may select to switch the RAT type. RAT metrics field 660 may include one or more measures of quality, capacity, and/or availability for the air interface associated with the particular RAT type.  The one or more metrics may include, for example, a packet loss rate value, a block error rate (BLER) value, a Reference Signal Receive Power (RSRP) value, a Received Signal Strength Indicator (RSSI) value, a pathloss value, a percent of time interval reaching maximum power value, an antenna reflected power value, an error rate value, a power headroom value, a data throughput value, a modulation and coding scheme (MCS) metric value, and/or another measure of connection quality.  RAT manager 520 may use the information stored in RAT metrics field 660 to determine whether to switch to a different RAT type for UE device 110. Further paragraph 0058 disclose 5G NR air interface monitor 510 may determine one or more measures of quality, capacity, and/or availability for the 5G NR air interface.  RAT manager 520 may use the information obtained by 5G NR air interface monitor 510 to determine whether to switch to a different RAT type for UE device 110.  For example, if the signal quality associated with the 5G NR air interface drops below a signal quality threshold, RAT manager 520 may switch from a 5G NR air interface to a 4G LTE air interface.  If the signal quality improves to higher than the signal quality threshold, RAT manager 520 may switch back from the 4G LTE air interface to the 5G NR air interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shaikh to the system of Koodli to monitor a radio access technology type being used by a user equipment (UE) device to wirelessly communicate with a base station to include the improvements such as the development of wireless access networks as well as options to utilize such wireless access networks and to maintain a quality of service across a network, or across multiple networks, network providers may need to manage different radio technology types (Abstract, Shaikh).


Regarding claim 9,  Koodli does not disclose perform a decision regarding the rescheduling per payload data packet.    
In an analogous art, Shaikh discloses perform a decision regarding the rescheduling per payload data packet    (Paragraphs 0070-0072 disclose a change from a first RAT type to a second RAT type may be determined (block 720) and a determination may be made that the second RAT type has been sustained for at least a particular time period (block 730).  For example, RAT manager 520 may determine that a RAT type has changed from a first RAT type to a second RAT type and that the second RAT type has been maintained longer than a particular time period.  The particular time period may be based on a configurable timer. The first RAT type may include a 5G NR air interface and the second RAT type may include a 4G LTE air interface.  Alternatively, the first RAT type may include a 4G LTE air interface and the second RAT type may include a 5G NR air interface).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shaikh to the system of Koodli to monitor a radio access technology type being used by a user equipment (UE) device to wirelessly communicate with a base station to include the improvements such as the development of wireless access networks as well as options to utilize such wireless access networks and to maintain a quality of service across a network, or across multiple networks, network providers may need to manage different radio technology types (Abstract, Shaikh).

Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli et al. in view of Shaikh et al. and further in view of Luoma et al. (US 2010/0322124 A1).
Regarding claims 2, 11 and 17, Koodli discloses multiple wireless interfaces operating in the first transmission mode (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be active and transferring data on the active connection 150 via Rx1 and Tx1. The access gateway 110 provides connectivity from the UE 120 to the external PDN 105.  The access gateway 110 is the point of exit and entry of packet-based data traffic between the UE 120 and entities in and beyond the PDN 105.  The access gateway 110 can enforce policies on data use, perform packet filtering, and allocate IP addresses for each UE 120).
The combination of Koodli and Shaikh don’t disclose schedule payload data, addressed to an application server. 
In analogous art, Luoma discloses schedule payload data, addressed to an application server (Paragraphs 0033, 0035, 0041 disclose the UE 101 also has connectivity to a radio management platform 111 and an application server 113 via the communication network 103. The radio management platform 111 and the application server 113 interact to reduce energy consumption for wireless transmissions to the UE 101 over always-on connections by buffering non-real time data on the network side; the non-real time data are then sent to the UE 101 when the radio of the UE 101 is otherwise active with a communication task not related to the non-real time data. Client applications 211 comprise, for instance, applications that are run on the UE 101 to establish connections (e.g., always on connections) for transmitting and/or receiving data or information from external applications such as the application server 113). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Luoma to the modified system of Koodli and Shaikh to address the ever growing requirement for more approaches for efficient energy management on mobile devices by determines a communication type for carrying the non-real time data and initiates transmission of the non-real time data based on the schedule and the determined communication type (Abstract, Luoma).  

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli et al. in view of Shaikh et al. and further in view of Jee et al. (US 2013/0170389 A1).
Regarding claims 6 and 15, the combination of Koodli and Shaikh don’t disclose the mechanism of schedule a third wireless interface to an offline mode where the third wireless interface performs no transmissions and reports no measured connection quality metric. 
In an analogous art, Jee discloses schedule a third wireless interface to an offline mode where the third wireless interface performs no transmissions and reports no measured connection quality metric (Paragraphs 0050-0052 discloses the mechanism of the network quality measuring unit 420 may check whether an interface for accessing the wireless network indicated by the multi RAT access information is operating.  For example, if the second interface 414 is used to access the wireless network, the network quality measuring unit 420 may supply, if the second interface 414 is in a power-off state, power to the second interface 414 so that the second interface 414 operates otherwise that particular interface remain in standby mode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jee to the modified system of Koodli and Shaikh to provide an apparatus and method for activating only an interface corresponding to a network to which a mobile terminal is currently connected, measuring the states of other wireless links, and then performing handover according to the results of the measurement are needed (Paragraphs 0004).


Regarding claim 7, the combination of Koodli and Shaikh don’t disclose the mechanism of schedule the third wireless interface to the first transmission mode or the second transmission mode upon receiving, from the third wireless interface, an indication that the third wireless interface is operational. 
In an analogous art, Jee discloses schedule the third wireless interface to the first transmission mode or the second transmission mode upon receiving, from the third wireless interface, an indication that the third wireless interface is operational (Paragraphs 0050-0052 discloses the mechanism of the network quality measuring unit 420 may check whether an interface for accessing the wireless network indicated by the multi RAT access information is operating.  For example, if the second interface 414 is used to access the wireless network, the network quality measuring unit 420 may supply, if the second interface 414 is in a power-off state, power to the second interface 414 so that the second interface 414 operates otherwise that particular interface remain in standby mode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jee to the modified system of Koodli and Shaikh to provide an apparatus and method for activating only an interface corresponding to a network to which a mobile terminal is currently connected, measuring the states of other wireless links, and then performing handover according to the results of the measurement are needed (Paragraphs 0004).

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argued that Koodli does not teach or suggest that the sending of keep alive messages using the standby connection is for the purpose of testing the connection or other quality metrics with the network. Accordingly Koodli fails to teach or suggest "schedule a second wireless interface of the user device or another user device to operate in a second transmission mode where the second wireless interface transmits keep alive messages without payload data to the wireless network or to another wireless network in order to (i) maintain a connection to the wireless network or to the another wireless network and to (ii) test a connection quality of the wireless network or the another wireless network."
 Examiner respectfully disagreed. 
Koodli discloses in paragraphs 0054, 0073, monitoring the standby connection for messages, the messages can include keep-alive or heartbeat messages for checking the viability of the standby connection and the access network over which it is carried. The messages can include connection health or status messages that the UE 120 or the access gateway 110 can use to determine whether it may be appropriate to transfer the active connection back to the access network 1 130. And Paragraphs 0054, 0074 also disclose the standby connection is also used to transmit keep alive or diagnostic messages or test messages, handover requests, other commands or state information (and to test a connection quality of the wireless network or the another wireless network). The messages can include connection health or status messages that the UE 120 or the access gateway 110 can use to determine whether it may be appropriate to transfer the active connection back to the access network 1 130.
Thus Koodli discloses schedule a second wireless interface of the user device or another user device to operate in a second transmission mode where the second wireless interface transmits keep alive messages without payload data to the wireless network or to another wireless network in order to (i) maintain a connection to the wireless network or to the another wireless network and to (ii) test a connection quality of the wireless network or the another wireless network
Shaikh discloses paragraphs 0020 discloses the base station may change the RAT type based on one or more criteria, such as signal quality, bandwidth capacity, number of UE devices associated with the base station, service classes associated with data stream associated with the base station, and/or other types of criteria. For example, the base station may determine that a signal quality of a 5G NR air interface is below a signal quality threshold and select to switch to a 4G LTE air interface to communicate with a UE device, in response to determining that the signal quality of the 5G NR air interface is below the signal quality threshold.
Thus Shaikh discloses measuring connection quality metrics for 4G air interface and 5G air interface. In order to change the respective transmission mode (either 4G RAT or 5G RAT), first Shaikh’s invention focus on measuring quality metrics such as determine that a signal quality of 4G air interface and 5G air interface. 
Further Paragraphs 0067-0070 disclose monitoring a RAT type for UE device 110 (block 710).  For example, RAT manager 520 may monitor the RAT type associated with UE device 110.  5G NR air interface monitor 510 may monitor one or more metrics associated with a current RAT type and RAT manager 520 may use the metrics information obtained by 5G NR air interface monitor 510 to determine whether to switch to a different RAT type for UE device 110.  Thus, if a signal quality metric, a capacity metric, an availability metric, a reliability metric, and/or another type of metric for the RAT type is determined to be below or above a particular threshold, RAT manager 520 may select to switch the RAT type.
Further Paragraphs 0012-0014 disclose signal quality of 5G NR air interface is determined, whenever signal quality of the 5G NR air interface is below a signal quality threshold, the capacity of the 5G NR RAT air interface is below a capacity threshold, etc. then downlink data may be sent by the 5G base station to the eNodeB and the eNodeB may send the downlink data to the UE device via the 4G RAT air interface. Therefore, gNodeB may switch back and forth between sending the data via the 5G RAT air interface and the 4G RAT air interface. 
PCRF device 260 may implement policy and charging rules functions, such as establishing QoS requirements, setting allowed bandwidth and/or data throughput limits for particular bearers and/or UE devices 110. Paragraph 0067 shows measuring RAT metrics field relates to one or more metric includes the measuring of quality, capacity and/or availability for the air interface associated with the particular RAT type (4G air interface or 5G air interface).
Further paragraphs 0070-0072 disclose a change from a first RAT type to a second RAT type (rescheduling the transmission mode) may be determined (block 720) and a determination may be made that the second RAT type has been sustained for at least a particular time period (block 730).  
Thus Shaikh discloses the mechanism of receive at least one measured connection quality metric from the first wireless interface and from the second wireless interface, wherein the at least one measured connection quality metric from the second wireless interface comprises at least the tested connection quality of the wireless network or the another wireless network. 
Thus rejection of claim 1 is maintained. Similar arguments are applied to claims 10 and 16.
Thus rejection of claims 1-20 is maintained under 35 U.S.C. 103


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shelar et al. (US 2019/0319873 A1) discloses sorting, by the device, the link quality estimated for each of the plurality of second interfaces in ascending order; and wherein selecting the second interface further comprises selecting the second interface from the plurality of second interfaces based on the plurality of link qualities for the corresponding plurality of second interfaces sorted in ascending order (Paragraphs 0111-0112, 0121).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413